DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. (US20130243431A1) in view of Kubo et al. (US20020129313A1), Swanson et al. (US20120224846A1), and Yan et al. (US20120051736A1).
Claim 1, Pointurier et al. discloses A regen node (Fig. 1; Fig. 2), comprising: 
	a receiver (Fig. 1; Fig. 2; the optical receiver circuit 11) having circuitry to convert a first optical signal in an optical layer of an optical network to a first digital data stream in a digital layer (Fig. 1; Fig. 2; Para. 16; the line card 10 contains optical receiver circuit 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal) having one or more first FEC and a data traffic (Fig. 1; Fig. 2; Para. 18; The FEC processor 15 processes the FEC bytes within the received signal to detect and correct errors in the received signal due to signal distortions that occurred during transmission. The client framer 16 processes the signal headers of the client signal, which is transported as payload within the received line signal), wherein the first optical signal is configured to travel in a direction from an upstream node to a downstream node (Fig. 1; Fig. 2; Fig. 4; Para. 27; two line cards 10 are used to regenerate a line signal. The incoming line signal LSI is received at the receive side of a first line card LC1 and O/E converted to an electrical signal. The processed signal is then extracted through 1x2 switch 18' and fed via an internal switched backplane connection to a the transmit side of a second line card LC2. Then, the line signal is E/O converted through the line transmitter 21' and sent as a recovered optical line signal LSO back to the network. The input DWDM signal, W_in, is regenerated and output to the E_out as shown); 
	the control module (Fig. 1; Fig. 2; Para. 43; the functions of the various elements shown in the figures are provided by a single dedicated processor, by a single shared processor) operable to: extract a first fault signal based on the first FEC (Fig. 1; Fig. 2; Para. 27; The incoming line signal LSI is received at the receive side of a first line card LC1 and O/E converted to an electrical signal. The electrical signal is FEC processed to correct any errors in the signal); 
	generate a second signal based at least in part on the first fault signal (Fig. 1; Fig. 2; Para. 27; The electrical signal is FEC processed to correct any errors in the signal. The processed signal is then extracted through 1x2 switch 18' and fed via an internal switched backplane connection to a the ; and 
	encode the second signal within a second signal with the data traffic into a second digital data stream on the digital layer (Fig. 1; Fig. 2; Para. 19; In the transmitter portion TX, the client framer 26 processes signal headers of the client signal format. FEC processor 25 calculates and adds FEC bytes, and line framer 22 maps the client signal format into signal frames of the line signal format, e.g. OTU2 frames in accordance with the OTN standard); and 
	a transmitter (Fig. 1; Fig. 2; the DWDM optical transmitter circuit 21) having circuitry to convert the second digital data stream into a second optical signal on the optical layer and to transmit the second optical signal to the downstream node (Fig. 1; Fig. 2; Fig. 4; Para. 27; two line cards 10 are used to regenerate a line signal. The incoming line signal LSI is received at the receive side of a first line card LC1 and O/E converted to an electrical signal. The processed signal is then extracted through 1x2 switch 18' and fed via an internal switched backplane connection to a the transmit side of a second line card LC2. Then, the line signal is E/O converted through the line transmitter 21' and sent as a recovered optical line signal LSO back to the network. The input DWDM signal, W_in, is regenerated and output to the E_out as shown).
	However, Pointurier et al. does not expressly disclose FEC frame including a FEC overhead portion, the FEC overhead portion including operation, administration, and maintenance (OAM) information; extract fault signal based on the OAM information included in the FEC overhead portion of the FEC frame.
	Kubo et al. discloses FEC frame (Fig. 1; the FEC frame is generated from the STM-16 as shown in the figure) including a FEC overhead portion (Fig. 1; Fig. 2; the FEC frame structure is shown, wherein , the FEC overhead portion including operation, administration, and maintenance (OAM) information (Fig. 1; Fig. 2; Para. 8; the overhead insertion circuit 4 inserts overhead information, e.g., frame alignment information or the like, necessary for the operation and maintenance of the optical transmission system, into the redundant information region); extract fault signal based on the OAM information included in the FEC overhead portion of the FEC frame (Fig. 1; Fig. 2; Fig. 3; Para. 11; For example, in the subframe 1 to 8, error correction codes ERO-0 to ERO-15 are computed for the overhead information and the STM-16 data, and stored in the 16-bit RS (255, 239) redundant information region).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo et al. with the present system. One of ordinary skill in the art would have been motivated to do so because FEC gives the receiver the ability to correct errors without needing a reverse channel to request re-transmission of data.
	However, the present combination does not expressly disclose a coherent receiver; a control module controlling the coherent receiver; and coherent transmitter.
	Swanson et al. discloses a coherent receiver (Fig. 4; Fig. 5; the coherent optical receiver 420 is shown); a control module (Fig. 4; Fig. 5; the ASIC Controller and Processor 520) controlling the coherent receiver (Fig. 4; Fig. 5; Para. 64; FIG. 5 represents a schematic view of basic operations included within the ASIC 522. Various functions performed within the ASIC are controlled and sequenced by the ASIC controller 520); and coherent transmitter (Fig. 4; the coherent optical transmitter 410 is shown).
	It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coherent transceiver, as taught by Swanson et al., in the present combination. The optical coherent detection is well-known in the art. It provides several advantages: (1) Greatly improved receiver sensitivity; (2) Can extract amplitude, frequency, and phase information from an optical carrier, and consequently can achieve much higher capacity in the same bandwidth. (3) Its DSP can compensate 
	However, the present combination does not expressly disclose generate a second fault signal based at least in part on the first fault signal; encode the second fault signal.
	Yan et al. discloses generate a second fault signal based at least in part on the first fault signal (Fig. 7; Para. 91; the intermediate node, Node A, is shown, wherein (1) Node A monitors the process of sending the service data from node X, and if it is detected that the service data is not received, that is, a signal failure occurs, insert the CSF into an overhead of an OTN frame to send to node B. (Here, in combination with Pointurier et al., the monitoring is performed on the electrical signal which received error correction by the FEC processor 15’)); encode the second fault signal (Fig. 7; Para. 91; the intermediate node, Node A, is shown. If it is detected that the service data is not received, that is, a signal failure occurs, insert the CSF (Client Signal Fail) into an overhead of an OTN frame to send to node B). (Yan et al. teaches that in the transmission processing method in the prior art, the switching may be triggered only when node C detects the defect of the optical channel and the defect of the OTUk between node B and node C at the same time. However, node C cannot detect the defects between node A and node B, so the current service transmission processing method needs to be improved (Para. 5)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate second fault signal, as taught by Yan et al., in the present combination in order to improve the reliability of the communication system.
	Regarding claim 2, the present combination discloses The regen node of claim 1, as described and applied above, wherein the coherent receiver is a first coherent receiver (Pointurier et al., Fig. 1; the DWDM optical receiver 11 (this corresponds to the coherent receiver 420 of Swanson) of the first , the coherent transmitter is a first coherent transmitter (Pointurier et al., Fig. 1; the DWDM optical transmitter 21 (this corresponds to the transmitter 410 of Swanson) of the first line card 10), the data traffic is a first data traffic, and the direction is a first direction (Pointurier et al., Fig. 1; Fig. 2; Fig. 4; Para. 18; The client framer 16 processes the signal headers of the client signal, which is transported as payload within the received line signal. The input DWDM signal, W_in, is regenerated and output to the E_out as shown)), further comprising: a second coherent receiver (Pointurier et al., Fig. 1; the DWDM optical receiver 11 (this corresponds to the coherent receiver 420 of Swanson) of the second line card 10, LC2) having circuitry to convert a third optical signal in an optical layer in the optical network to a third digital data stream in a digital layer (Pointurier et al., Fig. 1; Fig. 2; Para. 16; the line card 10 contains optical receiver circuit 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal) having one or more third FEC frame and a second data traffic (Pointurier et al., Fig. 1; Fig. 2; Para. 18; The FEC processor 15 processes the FEC bytes within the received signal to detect and correct errors in the received signal due to signal distortions that occurred during transmission. The client framer 16 processes the signal headers of the client signal, which is transported as payload within the received line signal), wherein the third optical signal is traveling in a second direction from the downstream node to the upstream node (Pointurier et al., Fig. 1; Fig. 2; Fig. 4; Para. 16; The line card 10 operates bidirectionally, i.e., receives and transmits signals in both direction. The input DWDM signal, E_in, is regenerated and output to the W_out as shown)); the one or more control module further controlling the second coherent receiver (Pointurier et al., Fig. 1; Fig. 2; Para. 43; the functions of the various elements shown in the figures are provided by a single dedicated processor, by a single shared processor), the control module further operable to: extract a third fault signal from the third FEC frame (Pointurier et al., Fig. 1; Fig. 2; Para. 27; The incoming line signal LSI is received at the receive side of the second line card LC2 and O/E converted to an electrical signal. The electrical signal is FEC processed to correct any errors in the signal); generate a fourth fault signal based at least in part on the third fault signal (Pointurier et al., Fig. 1; Fig. 2; Para. 27; The electrical signal is FEC processed to correct any errors in the signal. The processed signal is then extracted through 1x2 switch 18' and fed via an internal switched backplane connection to a the transmit side of the first line card LC1. A 2x1 switch 28' couples the electrical signal to a FEC processor 25' of the transmit function. After FEC processing to add new FEC overhead, the line signal is E/O converted through the line transmitter 21'); and encode the fourth fault signal within a fourth FEC frame with the second data traffic into a fourth digital data stream on the digital layer (Pointurier et al., Fig. 1; Fig. 2; Para. 19; In the transmitter portion TX, the client framer 26 processes signal headers of the client signal format. FEC processor 25 calculates and adds FEC bytes, and line framer 22 maps the client signal format into signal frames of the line signal format, e.g. OTU2 frames in accordance with the OTN standard); and a second coherent transmitter (Pointurier et al., Fig. 1; Fig. 2; the DWDM optical transmitter circuit 21 of the second line card 10) having circuitry to convert the fourth digital data stream into a fourth optical signal on the optical layer and to transmit the fourth optical signal to the upstream node (Pointurier et al., Fig. 1; Fig. 2; Fig. 4; Para. 16; Para. 27; the line card 10 contains optical receiver circuit 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal; two line cards 10 are used to regenerate a line signal. The incoming line signal LSI is received at the receive side of the second line card LC2 and O/E converted to an electrical signal. The processed signal is then extracted through 1x2 switch 18' and fed via an internal switched backplane connection to a the transmit side of the first line card LC1. Then, the line signal is E/O converted through the line transmitter 21' and sent as a recovered optical line signal LSO back to the network. The input DWDM signal, E_in, is regenerated and output to the W_out as shown).
	Regarding claim 4, the present combination discloses The regen node of claim 1, as described and applied above, wherein the coherent receiver further comprises circuitry to determine a local fault signal of the first optical signal (Yan et al., Fig. 7; Para. 91; the intermediate node, Node A, is shown, , and wherein the one or more control module is further operable to generate the second fault signal based at least in part on the first fault signal and the local fault signal (Yan et al., Fig. 7; Para. 91; the intermediate node, Node A, is shown, wherein (1) Node A monitors the process of sending the service data from node X, and if it is detected that the service data is not received, that is, a signal failure occurs, insert the CSF into an overhead of an OTN frame to send to node B. (Here, in combination with Pointurier et al., the monitoring is performed on the electrical signal which received error correction by the FEC processor 15’)).
	Regarding claim 5, the present combination discloses The regen node of claim 2, as described and applied above, wherein the second coherent receiver further comprises circuitry to determine a at least one of a loss of signal and a loss of frame signal of the third optical signal (Yan et al., Fig. 7; Para. 60-61; The defects of the OCh referred in the embodiment of the present invention include, for example, a Loss of signal Payload (LOS-P), a Forward Defect Indication Payload ( FDI-P), a Forward Defect Indication Overhead ( FDI-O) and an Open Connection Indication (OCI). The defects of the OTUk include, for example, an OTUk Trail trace identifier mismatch (OTUk_TIM), an OTUk Degraded defect (OTUk_DEG), and an OTUk Backward defect indicator (OTUk_BDI)), and wherein the one or more control module is further operable to generate the fourth fault signal based at least in part on the third fault signal and the at least one of the loss of signal and the loss of frame (Yan et al., Fig. 7; Para. 91; the intermediate node, Node A, is shown. If it is detected that the service data is not received, that is, a signal failure occurs, insert the CSF (Client Signal Fail) into an overhead of an OTN frame to send to node B).
	Regarding claim 6, the present combination discloses The regen node of claim 5, as described and applied above, wherein the first fault signal is a Loss of Signal, a Loss of Frame, a Pre-FEC signal defect, or an SD-FEC based Signal Fail (Yan et al., Fig. 7; Para. 60-61; The defects of the OCh referred in the embodiment of the present invention include, for example, a Loss of signal Payload (LOS-P), a Forward Defect Indication Payload ( FDI-P), a Forward Defect Indication Overhead ( FDI-O) and an Open Connection Indication (OCI). The defects of the OTUk include, for example, an OTUk Trail trace identifier mismatch (OTUk_TIM), an OTUk Degraded defect (OTUk_DEG), and an OTUk Backward defect indicator (OTUk_BDI)).
	Regarding claim 7, the present combination discloses The regen node of claim 1, as described and applied above, wherein the first fault signal is a backward defect indication, a backward signal degrade, a remote backward defect indication, or a remote backward signal degrade (Yan et al., Fig. 7; Para. 61; The defects of the OTUk include, for example, an OTUk Trail trace identifier mismatch (OTUk_TIM), an OTUk Degraded defect (OTUk_DEG), and an OTUk Backward defect indicator (OTUk_BDI)).
	Regarding claim 8, the present combination discloses The regen node of claim 1, as described and applied above, wherein the second fault signal is a backward defect indication, a backward signal degrade, a remote backward defect indication, or a remote backward signal degrade (Yan et al., Fig. 7; Para. 61; The defects of the OTUk include, for example, an OTUk Trail trace identifier mismatch (OTUk_TIM), an OTUk Degraded defect (OTUk_DEG), and an OTUk Backward defect indicator (OTUk_BDI)).
	Regarding claim 14, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 1.
	Regarding claim 15, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 7.
	Regarding claim 16, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 4.

	Regarding claim 18, the present combination discloses The method claim 14, as described and applied above, wherein receiving, by the coherent receiver, is receiving a first optical signal having one channel from the first fiber optic cable (Pointurier et al., Fig. 1; Para. 16; the line card 10 contains DWDM optical receiver 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal).
	Regarding claim 19, the present combination discloses The method claim 13, as described and applied above, wherein receiving, by the coherent receiver, includes receiving a first optical signal having more than one channel from the first fiber optic cable (Pointurier et al., Fig. 1; Para. 16; the line card 10 contains DWDM optical receiver 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal. That is, DWDM signal is received, but only one channel is processed).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. (US20130243431A1), Kubo et al. (US20020129313A1), Swanson et al. (US20120224846A1), and Yan et al. (US20120051736A1) in view of Smith (OTUk-Backward Defect Indicator, 2017).
	Regarding Claim 3, the present combination discloses The regen node of claim 2, as described and applied above.
	However, the present combination does not expressly disclose the fourth fault signal based at least in part on the third fault signal and the first fault signal.
	Smith discloses the fourth fault signal based at least in part on the third fault signal and the first fault signal (Fig. 3; the defect detected on the upstream node causes the Network Element East to respond to the defect condition by sending the OTUk-BDI (Backward Defect Indicator) back towards Network Element West). (Smith teaches that there are many reasons why all of this notification is useful. This notification gives the Overall Network a clearer picture of exactly where the problem (or impairment) is. It can also notify maintenance personnel of these problems and provide them with useful information before they “roll trucks.” (Page 5)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the OTUk-BDI, as taught by Smith, in the present combination in order to provide clearer picture of the network problem and to find out where the problem is (Smith, Page 5). Furthermore, Yan et al. teaches that the OTUk Backward defect indicator is used. However, Yan et al. does not provide the detail how OTUk-BDI utilized, Smith provides the missing details. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. (US20130243431A1) in view of Way et al. (US20030180047A1), Kubo et al. (US20020129313A1), and Swanson et al. (US20120224846A1).
	Regarding claim 9, Pointurier et al. discloses A terminal node (Fig. 4; Fig. 2), as described and applied above, comprising: 
	a first line card (Fig. 4; Fig. 2; the first line card, LC1); 
	a second line card (Fig. 4; Fig. 2; the second line card, LC2);
	wherein the first line card comprises a receiver (Fig. 1; Fig. 2; the optical receiver circuit 11) having circuitry to convert the active optical signal in an optical layer to an active digital data stream in a digital layer (Fig. 1; Fig. 2; Para. 16; the line card 10 contains optical receiver circuit 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal) having one or more active FEC and an active data traffic (Fig. 1; Fig. 2; Para. 18; The FEC processor 15 processes the FEC bytes within the received signal to detect and correct errors in the received signal due to signal distortions that occurred during transmission. The client framer 16 processes the signal headers of the client signal, which is transported as payload within the received line signal); and wherein the second line card (Fig. 1; Fig. 2; Fig. 4; the second line card, LC2 is also the line comprises a  receiver (Fig. 1; Fig. 2; Fig. 4; the second line card, LC2, comprises the DWDM optical receiver 11) having circuitry to convert the standby optical signal in an optical layer to a standby digital data stream in a digital layer (Fig. 1; Fig. 2; Para. 16; the line card 10 contains optical receiver circuit 11, which receives a single DWDM wavelength channel and converts the received optical signal into an electrical signal) having one or more standby FEC and a standby data traffic (Fig. 1; Fig. 2; Para. 18; The FEC processor 15 processes the FEC bytes within the received signal to detect and correct errors in the received signal due to signal distortions that occurred during transmission. The client framer 16 processes the signal headers of the client signal, which is transported as payload within the received line signal); and wherein the terminal node further comprises: a control module  controlling the first line card and the second line card (Fig. 1; Fig. 2; Para. 43; the functions of the various elements shown in the figures are provided by a single dedicated processor, by a single shared processor), the control module operable to: extract a first fault signal based on the FEC frame (Fig. 1; Fig. 2; Para. 27; The incoming line signal LSI is received at the receive side of a first line card LC1 and O/E converted to an electrical signal. The electrical signal is FEC processed to correct any errors in the signal) and extract a second fault signal from the standby FEC frame (Fig. 1; Fig. 2; Para. 27; The incoming line signal LSI is received at the receive side of a first line card LC1 and O/E converted to an electrical signal. The electrical signal is FEC processed to correct any errors in the signal).
	However, Pointurier et al. does not expressly disclose an optical protection switch module operable to optically connect a first line port receiving a working optical signal or a second line port receiving a protection optical signal to a first line card as an active optical signal; a path selector receiving the working optical signal and the protection optical signal, and having circuitry to pass the working optical signal to the second line card as a standby optical signal responsive to the protection optical signal being the active optical signal, and to pass the protection optical signal to the second line card as the standby optical signal responsive to the working optical signal being the active optical signal.
	Way et al. disclose an optical protection switch module (Fig. 5A; the 1x2 optical switch 470) operable to optically connect a first line port receiving a working optical signal or a second line port receiving a protection optical signal to a first line card as an active optical signal (Fig. 5A; Fig. 5C; Para. 69; Para. 70; the first switch 470 has first and second output ports 474 and 476. In normal condition, the first output port 474 is coupled to clockwise fiber 412. Fig. 5C illustrates recovery of all optical network 400 after a break of fiber 412 or 414. In this case, the switches in the hub are closed, and the switches in each node are switched to a different port to receive/transmit signals from/to a different direction. (Here, with combination with Pointurier et al., each O-E-O is bidirectional)); a path selector (Fig. 5A; the 1x2 optical switch 472) receiving the working optical signal and the protection optical signal, and having circuitry to pass the working optical signal to the second line card as a standby optical signal responsive to the protection optical signal being the active optical signal, and to pass the protection optical signal to the second line card as the standby optical signal responsive to the working optical signal being the active optical signal (Fig. 5A; Fig. 5C; Para. 69; Para. 70; the second switch 472 has first and second output ports 480 and 482. In normal condition, the first output port 480 is coupled to clockwise fiber 412. Fig. 5C illustrates recovery of all optical network 400 after a break of fiber 412 or 414. In this case, the switches in the hub are closed, and the switches in each node are switched to a different port to receive/transmit signals from/to a different direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pointurier et al. to implement the protection scheme, as taught by Way et al., in order to provide the protection to the communication system.
	However, the present combination does not expressly disclose FEC frame including a FEC overhead portion, the FEC overhead portion including operation, administration, and maintenance (OAM) information; extract fault signal based on the OAM information included in the FEC overhead portion of the FEC frame.
	Kubo et al. discloses FEC frame (Fig. 1; the FEC frame is generated from the STM-16 as shown in the figure) including a FEC overhead portion (Fig. 1; Fig. 2; the FEC frame structure is shown, wherein the overhead portion is shown in the figure), the FEC overhead portion including operation, administration, and maintenance (OAM) information (Fig. 1; Fig. 2; Para. 8; the overhead insertion circuit 4 inserts overhead information, e.g., frame alignment information or the like, necessary for the operation and maintenance of the optical transmission system, into the redundant information region); extract fault signal based on the OAM information included in the FEC overhead portion of the FEC frame (Fig. 1; Fig. 2; Fig. 3; Para. 11; For example, in the subframe 1 to 8, error correction codes ERO-0 to ERO-15 are computed for the overhead information and the STM-16 data, and stored in the 16-bit RS (255, 239) redundant information region).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo et al. with the present system. One of ordinary skill in the art would have been motivated to do so because FEC gives the receiver the ability to correct errors without needing a reverse channel to request re-transmission of data.
	However, the present combination does not expressly disclose a coherent receiver.
	Swanson et al. discloses a coherent receiver (Fig. 4; Fig. 5; the coherent optical receiver 420 is shown).
	It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coherent transceiver, as taught by Swanson et al., in the present combination. The optical coherent detection is well-known in the art. It provides several advantages: (1) Greatly improved receiver sensitivity; (2) Can extract amplitude, frequency, and phase information from an optical carrier, and consequently can achieve much higher capacity in the same bandwidth. (3) Its DSP can compensate .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. (US20130243431A1), Way et al. (US20030180047A1), Kubo et al. (US20020129313A1), and Swanson et al. (US20120224846A1) in view of Yan et al. (US20120051736A1).
	Regarding claim 11, the present combination discloses The terminal node of claim 9, as described and applied above.
	However, the present combination does not expressly disclose determine if the first fault signal indicates a fault on an active path, and if the first fault signal indicates a fault on the active path, send a switch signal to the path selector and cause the optical protection switch module to optically connect the second line port to the first line card.
	Yan et al. discloses determine if the first fault signal indicates a fault on an active path (Fig. 3; Para. 55; judge whether the overhead includes CSF (Client Signal Fail) inserted after a signal fails, and if the overhead includes the CSF, determine a path where a defect occurs according to the CSF), and if the first fault signal indicates a fault on the active path, send a switch signal to the path selector and cause the optical protection switch module to optically connect the second line port to the first line card (Fig. 4; Para. 73; Node C detects the defects at various layers, and determines whether the switching protection is requires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan et al. to the present combination. One of ordinary skill would have been motivated to do so because, although Way et al. teaches switching to protection 
	Regarding claim 12, the present combination discloses The terminal node of claim 9, as described and applied above, wherein the one or more control module is further operable to: send the switch signal to the path selector and cause the optical protection switch module to optically connect the second line port to the first line card (Way et al., Fig. 5A; Fig. 5C; Para. 69; Para. 70; the first switch 470 has first and second output ports 474 and 476. In normal condition, the first output port 474 is coupled to clockwise fiber 412. Fig. 5C illustrates recovery of all optical network 400 after a break of fiber 412 or 414. In this case, the switches in the hub are closed, and the switches in each node are switched to a different port to receive/transmit signals from/to a different direction. (Here, with combination with Pointurier et al., each O-E-O is bidirectional)).
	However, the present combination does not expressly disclose determine if the first fault signal indicates a first fault on an active path.
	Yan et al. discloses determine if the first fault signal indicates a first fault on an active path.
(Fig. 3; Fig. 4; Para. 55; Para. 73; judge whether the overhead includes CSF (Client Signal Fail) inserted after a signal fails, and if the overhead includes the CSF, determine a path where a defect occurs according to the CSF. Node C detects the defects at various layers, and determines whether the switching protection is requires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan et al. to the present combination. One of ordinary skill would have been motivated to do so because, although Way et al. teaches switching to protection path in the event of a fault, Way et al. does not provide the detail on how the fault is detected and how the switching is triggered. Yan et al. provides the missing details.
	Regarding determine if the second fault signal indicates a second fault on a standby path, this is a step relates to second line card, LC2, performing same function as the first line card, LC1. Both cards functions exactly same. Thus, the claim limitations only introduce the mere duplication without any unexpected result or an unexpected advantage. 
	According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use second line card to perform the same function.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. (US20130243431A1), Way et al. (US20030180047A1), Kubo et al. (US20020129313A1), and Swanson et al. (US20120224846A1) in view of Yan et al. (US20120051736A1) and Tervonen et al. (US20010021045A1).
	Regarding claim 13, the present combination discloses The terminal node of claim 9, as described and applied above.
	However, the present combination does not expressly disclose determine if the first fault signal or the second fault signal indicates a cleared fault.
	Yan et al. discloses determine if the first fault signal or the second fault signal indicates a cleared fault (Fig. 4; Para. 95; the Client Signal Fail (CSF) is delivered through the PSI. Each one bit in a certain byte in a multi-frame of the PSI such as a PSI [18] to the PSI [225] represents a state of a client layer signal in a path. The value 0 represents that the client layer signal in the path is normal, and the value 1 represents that the client layer signal in the path is failed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan et al. to the present combination. One of ordinary 
	However, the present combination still lacks if a cleared fault is indicated, send the switch signal to the path selector thereby passing the protection optical signal as the standby optical signal and cause the optical protection switch module to optically connect the first line port to the first line card thereby causing the working optical signal to be the active optical signal.
	Tervonen et al. discloses if a cleared fault is indicated, send the switch signal to the path selector thereby passing the protection optical signal as the standby optical signal and cause the optical protection switch module to optically connect the first line port to the first line card thereby causing the working optical signal to be the active optical signal (Fig. 2b; two nodes of the optical network are usually connected to one another along two different paths, along a so-called working path WP and along a so-called redundancy path RP. The decision-making usually takes place so that in a normal situation, when there are no faults in the network, the traffic is received from the fiber chosen to be the working path at each time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the system to utilize the working path in a normal condition, as taught by Tervonen et al., in order to reset the system and systematically approach monitoring the fault condition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636